Judge MARTIN
concurring.
I agree that a verdict was improvidently directed in favor of the plaintiff in this case for the reasons stated by the majority. The final paragraph of the majority opinion, however, is unnecessary to a decision in this case and, to the extent that it may intimate that the granting of a motion for directed verdict pursuant to G.S. 1A-1, Rule 50(a) is never appropriate, is potentially misleading to the trial bench and bar. In ruling upon a motion for directed verdict, the judge should be guided, instead, by the following principle set forth in Manganello v. Permastone, Inc., 291 N.C. 666, 669-70, 231 S.E. 2d 678, 680 (1977):
Where the question of granting a directed verdict is a close one, the better practice is for the trial judge to reserve his decision in the motion and allow the case to be submitted to the jury. If the jury returns a verdict in favor of the moving party, no decision on the motion is necessary and an appeal may be avoided. If the jury finds for the nonmoving party, the judge may reconsider the motion and enter a judgment notwithstanding the verdict under G.S. 1A-1, Rule 50(b), provided he is convinced the evidence was insufficient. On appeal, if the motion proves to have been improperly granted, the appellate court then has the option of ordering entry of the judgment on the verdict, thereby eliminating the expense and delay involved in a retrial, [emphasis added.]